IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


In the Matter of                           :   No. 1164 Disciplinary Docket No. 3
                                           :
                                           :   No. 60 DB 2004
SEBASTIAN M. RAINONE                       :
                                           :   Attorney Registration No. 16046
                                           :
                                           :   (Philadelphia)
PETITION FOR REINSTATEMENT                 :




                                        ORDER


PER CURIAM


       AND NOW, this 17th day of March, 2016, the Petition for Reinstatement is

denied.

       Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement.   See Pa.R.D.E. 218(f).